United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1258
                         ___________________________

                              United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                   Irvin J. Johnson,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                              Submitted: June 17, 2015
                                Filed: June 22, 2015
                                   [Unpublished]
                                   ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       Irvin Johnson directly appeals after the district court1 revoked his supervised
release and sentenced him within his Chapter 7 advisory Guidelines range to

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
7 months in prison, to be followed by additional supervised release. Johnson’s
counsel has moved for leave to withdraw and has filed a brief arguing that Johnson’s
sentence is substantively unreasonable.

      Upon careful review, we conclude that the district court did not impose an
unreasonable revocation sentence. See United States v. Growden, 663 F.3d 982, 984
(8th Cir. 2011) (per curiam); United States v. Petreikis, 551 F.3d 822, 824 (8th Cir.
2009). Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion to withdraw.
                       ______________________________




                                         -2-